732 N.W.2d 901 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Kerrick FARQUHARSON, Defendant-Appellee.
Docket No. 133544. COA No. 271783.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the February 13, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.